DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 02/14/2021 does not comply with the requirements of 37 CFR 1.121(c) because the claims are in improper form:
[1] The text of any added subject matter must be shown by underlining the added text. See below at Sec 2.  Bolding text is not a compliant form of providing amendments. Please note the full requirements of form below.
[2] The status identifiers of the claims are noncompliant for claims 2-3 and 17-20. Although they are listed as “withdrawn” they are presented without any claim language. As noted in section (4) below, claims with the status identifier “cancelled” or “not entered” are not permissively listed with text. Therefore, as provided it appears Applicant intended to designate the claims with the “cancelled” status.  
[3] “Amended” is not a permitted status identifier for the claims, as noted in section (c) below. The proper status identifier should read “Currently amended”.   Applicant cannot withdraw a claim once it has been examined.  However, applicant can cancel a claim once has been examined.

Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the 
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Response to Arguments
Applicant's arguments filed 02/14/2021 have been fully considered but they are not persuasive. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Further, applicant is noted that arguments amounting to a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, as Applicant’s arguments are that the hooks shown in the prior art are not the same as those used in the instant invention, such arguments fail to point to the specific structure present in the claims to distinguish the features. In this case, the prior art have been shown to teach the claimed features as recited. The burden is therefore shifted to Applicant to demonstrate either that the interpretation is incorrect, or amend the claims to recite structure that does clearly distinguish the instant claims from the prior art.  Here, Applicant has not pointed to specific claimed structure to differentiate the invention from the prior art, beyond a piecemeal analysis focused on intended use of the individual devices. 
Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claims 9-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Applicant’s amendments do not correct the positive recitation of the fingers still present in the claims. For example, see claim 9 which recites “is mounted on palm side of index finger” in line 2 of the claim.  Claims 9-12 require hooks being "mounted on" fingers of a user. Positively requiring an element of the apparatus "is mounted" to a body part positively recites that body part, which encompasses the prohibited human organism. Applicant is noted this is distinguished from the language of claims 5-8 which merely, permissibly refers back to fingers of claim 1, line 2 which are only functionally recited that the apparatus "can be mounted" to the body part (which does not positively require that body part).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Pat # 7,815,383) in view of Gekhter et al. (US Pat # 5,934,295) and Bowsher (US Pub # 2012/0111349).
In regards to claims 1-15, Hall teaches a wearable interdental cleaning apparatus is composed of at least one primary hook (26), said primary hooks can be mounted on palm side of fingers (see Figure 1 and Col 4, Lines 38-45 which teaches engagement between the index and middle finger proximate the joint); the apparatus including a dental tool (16) for cleaning.
Hall does not teach at least one secondary hook, said secondary hooks can be mounted on back side of fingers; and a body connecting the primary and secondary hooks, and the body to contain a toothpick.
Gekhter et al. teaches providing a body (10) that carries various dental tools, including a brush (Figure 9f) and a toothpick (Figure 9d) where the pick/brush are interchangeably fit into a hole (18) on the body and held via threads (Col 5, Lines 35-55) for use. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the body of Hall to interchangeably carry the various dental implements of Gekhter et al. in order to provide the user with the ability to do a comprehensive cleaning with the required tools.
With regards to the use of multiple hooks to secure to the hand of the user, Bowsher teaches a hand engaging arrangement that includes two primary hooks and two secondary (Claim 15) hooks (268) that are coupled by a central body (266) carrying something for a user (250), where (Claims 5-7) such hooks are configured to engage the middle, ring, and index finger (as the hooks engage adjacent fingers, they are capable of holding any of the adjacent fingers), where the lengths (Claims 4 and 13-14) of the first/second hooks respectively are different (See Figure 25C where hooks distal from 250 are longer than those proximate 250). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the finger-held device of Hall to be a body carried by the finger supports of Bowsher in order to more securely fasten the device to the user. As the device is capable of fitting on either sides of a user's fingers, the position of the first/second hooks is a matter of user preference when slipping the fingers into the hooks to fasten (Claim 8, where such location is user-dependent as to what joint is adjacent, and Claims 9-12, which side the device is facing).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Pat # 2,931,370), Dishon (US Pub # 2015/0257861) and Weihrauch (US Pat # 6,158,444).
In regards to claim 16, Jackson teaches a toothpick composed of a shaft (10); said shaft includes a cleaning portion (16) at the distal end of the shaft (Figure 2), a grip portion (19) extended from the 
Jackson does not teach a cleaning element, said cleaning element covers the outer surface of the cleaning portion including the distal end of the shaft, said cleaning element is made of soft synthetic rubber such as silicone; where said cleaning element has one slot on each side of a pair of opposite sides on an outer circumference of the cleaning portion, said slot elongated along a longitudinal axis of the shaft such that a length of the slot is more than 50% and less than 90% of the length of the cleaning portion.
However, Dishon teaches forming a toothpick cleaning element (27) that is covered by a silicone (Paragraph 0008) element (16) with additional cleaning elements. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pick of Jackson to include the silicone sleeve of Dishon in order to provide additional cleaning elements to the pick.
With regards to the slot, Weihrauch teaches a toothpick with slots (Figure 8a/8b at area between 18) that extend between 50 and 90% of a length of a cleaning portion (14) on opposing sides of the toothpick. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the toothpick of Jackson/Dishon to include the slots of Weihrauch in order to provide additional surface to carry away debris and enhance the cleaning effect of the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.E.K/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772